* Headnotes 1. Corporations, 14a C.J., Section 2912; 2. Justices of the Peace, 35 C.J., Section 477 (Anno.)
F.A. Calhoun, the appellee, sued the appellant for the value of a cow alleged to be killed by the appellant railroad company, who at the time of the killing operated a line of railroad in the county and through the district of the justice of the peace where the cause originated. However, at the time the suit was filed, the appellant had discontinued the operation of the railroad, and the line of railroad was being operated by another concern, and the appellant at the time the suit was filed had no agent in the justice court district where the suit originated. When suit was filed the process was served upon the former agent of the appellant, who appears at the time of the service to have still occupied an office in the justice district, being engaged in the service of the successor of appellant in that operation. The return of the constable showed personal service of a named person, "former agent of the Mississippi Central Railroad Company." There was no appearance in the justice court, and trial proceeded on writ of inquiry. A judgment was rendered against the appellant for the value of the cow. Within the time allowed by law to procure appeals, and subsequent to the adjournment of the justice court, an appeal was prosecuted to the circuit court, and there a plea to the jurisdiction of the court was filed, challenging the jurisdiction of the justice court and consequently of the circuit court, the circuit court having no greater jurisdiction than the justice of the peace had. The circuit court held that it had jurisdiction, and the cause was tried de novo, resulting in a judgment against the appellant. *Page 294 
We think it was error to sustain the jurisdiction in the justice court under the facts stated. There was no jurisdiction in the justice court to entertain suit, and it was not too late to raise the question in the circuit court. The circuit court had no greater jurisdiction than the justice of the peace had, and if the justice court had no jurisdiction the circuit court acquired none. Cain v. Simpson, 53 Miss. 521; Heggie v. Stone,70 Miss. 39, 12 So. 253.
The judgment will therefore be reversed and the cause dismissed.
Reversed and dismissed.